Citation Nr: 1540871	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  00-12 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for a gastrointestinal disability, including chronic diarrhea, to include as secondary to hemorrhoids.  

3.  Entitlement to an initial rating in excess of 20 percent for prostatitis with benign prostatic hypertrophy.  

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left hip.  

5.  Entitlement to an initial compensable rating for a residual surgical scar of the left knee.  

6.  Entitlement to an increased rating for depressive disorder with anxiety, currently rated as 100 percent disabling.  

7.  Entitlement to an increased rating for duodenal ulcer, with gastroesophageal reflux disease (GERD) and hoarseness, currently rated as 30 percent disabling.  

8.  Entitlement to an increased evaluation for chronic sinusitis, currently rated as 10 percent disabling.

9.  Entitlement to an increased rating for chondromalacia patella of the right knee, currently rated as 10 percent disabling.  

10.  Entitlement to an increased rating for arthritis of the left knee, currently rated as 10 percent disabling.  

11.  Entitlement to an increased rating for residuals of a meniscectomy of the left knee, currently rated as 10 percent disabling.

12.  Entitlement to an increased compensable rating for chronic epididymitis.  

13.  Entitlement to an increased compensable rating for hemorrhoids, to include rectal bleeding.  

14.  Entitlement to an increased compensable rating for erectile dysfunction.  

15.  Entitlement to an increased compensable rating for pseudofolliculitis barbae.  

16.  Entitlement to an increased compensable rating pterygium.  

17.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2007, July 2014, and August 2014 rating decisions of the North Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO).  

In a December 2010 decision, the Board denied entitlement to service connection for heart disease.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion for remand (JMR) to vacate the Board's decision and remand the Veteran's claim for readjudication; the motion was granted by the Court in a September 2011 Order, and the case was returned to the Board.  

In a May 2014 decision the Board again denied entitlement to service connection for heart disease, to include as secondary to service-connected disabilities.  The Secretary and the Veteran (the parties) again filed a JMR, citing reliance on inadequate VA opinions, and in April 2015 the Court once again granted the parties' JMR, vacating the Board's May 2014 decision and remanding the case for compliance with the terms of the JMR.  

The July 2014 rating decision on appeal denied service connection for a gastrointestinal disorder, including chronic diarrhea, to include as secondary to hemorrhoids.  The same rating decision granted service connection for prostatitis with benign prostatic hypertrophy, degenerative joint disease of the left hip and a surgical scar of the left knee.  Finally, the rating decision denied increased ratings for the service-connected hemorrhoids; erectile dysfunction, pseudofolliculitis barbae; pterygium; duodenal ulcer with GERD and hoarseness; chronic sinusitis; chondromalacia patella of the right knee; arthritis of the left knee; residuals of meniscectomy of the left knee; and, chronic epididymitis.  

The July 2014 rating decision cited above recharacterized the service-connected psychiatric disorder, which had been previously characterized as  adjustment disorder with depressed mood (rated under Diagnostic Code 9440), as depressive disorder with anxiety (rated under Diagnostic Code 9434).  The recharacterization did not reduce the level of compensation, which was 100 percent before and after the recharacterization.  Thus, the change in diagnostic code does not constitute a severance of a protected disability under 38 U.S.C.A. § 1159.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Rather, it more accurately determines the benefit to which the Veteran may be entitled.  

The August 2014 rating decision on appeal denied entitlement to SMC based on a need for regular aid and attendance was denied.  In September 2014 the Veteran filed a notice of disagreement (NOD) with the July 2014 and August 2014 rating decisions.  The RO has not issued a statement of the case (SOC) addressing these issues, but on a VA Form 9 accompanying the NOD the Veteran specifically waived his right to receive a SOC, stating that he wished to proceed with the appeal without a SOC.  As such, the Board accepts jurisdiction of the claims adjudicated in the July 2014 and August 2014 rating decisions and those issues are reflected on the title page.  

The Board notes that the Veteran's service-connected psychiatric disorder has been rated as 100 percent disabling for the entire appeal period, and the issue of entitlement to SMC at the housebound rate is currently on appeal.  As such, and to the extent raised, the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is moot.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran asserts entitlement service connection for heart disease, diagnosed as cardiomegaly in 2005.  The most recent JMR asserted that the Board relied on an inadequate medical opinion in reaching a determination that entitlement to service connection for heart disease was not warranted on either a direct or secondary basis.  More specifically, the JMR states that because neither the April 2013 VA opinion nor the January 2014 VA opinion addressed the documented cardiomegaly during service in January 1997, the opinions are inadequate, and thus, a new VA examination warranted.  The Board is bound by the findings contained in the JMR, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).  As such, the Veteran must be afforded a new VA examination with respect to the nature and etiology of heart disease based on the entire record.  

In that respect, service treatment records show that Veteran complained of chest pain in December 1992.  His heart rate was 50 beats per minute, and he was noted to have a sinus bradycardia.  On a December 1996 medical history report the Veteran indicated being unsure if he had ever had heart trouble.  The December 1996 examination report shows his heart was normal.  The Veteran was diagnosed with cardiomegaly in January 1997 after he complained of sharp left upper shoulder chest discomfort.

In May 1998, within the first year after discharge from service, the Veteran had a VA examination in which the examiner noted there had not been a history of heart disease but that the Veteran had complained periodically of chest discomfort.  The Veteran stated that sometimes he had a feeling of fullness in his chest, and sometimes had a little tingling that ran across his chest.  No heart disease was found on examination.  The Veteran indicated on a January 1999 medical history report for VA optometry treatment that he had never had heart disease.

A June 2004 VA treatment record reflects a diagnosis of second degree heart block (Mobitz II) after complaints of heart palpitations.  A February 2005 VA cardiology treatment record notes that the Veteran complained of sharp chest pain on exertion for the past 15 years.  A stress test demonstrated a mildly dilated left ventricle with mild scarring.  The Veteran was noted to have no active symptoms, and it was recommended that he continue with aspirin and Atenolol.  VA treatment records in April 2006 indicate that the Veteran was taking Lisinopril for blood pressure and his heart.  Treatment records beginning in August 2006 indicate that the Veteran has taken Atenolol for heart disease. 

On VA examination in April 2013, it was noted that January 2013 EKG (electrocardiogram) showed premature atrial contractions, fusion beats and premature ventricle contractions.  The metabolic equivalent (METs) based on interview was dyspnea at levels three through five, which was consistent with activities such as light yard work, mowing lawns and brisk walking.  

In view of the evidence, the VA opinion obtained should address the relevant in-service findings and provide an opinion as to the likelihood that heart disease had its onset during service or within one year after service or is otherwise related to service, or secondary to service-connected disabilities including the service-connected psychiatric disorder and/or required medication.  

In addition, the Veteran seeks service connection for a gastrointestinal disorder, including chronic diarrhea, to include as secondary to service-connected hemorrhoids.  Further, he seeks higher initial ratings for prostatitis with benign prostatic hypertrophy; degenerative joint disease of the left hip; and a surgical scar of the left knee.  He also seeks increased ratings for depressive disorder with anxiety; duodenal ulcer with GERD and hoarseness; chronic sinusitis; chondromalacia patella of the right knee; arthritis of the left knee; residuals of a meniscectomy of the left knee; chronic epididymitis; hemorrhoids; erectile dysfunction; pseudofolliculitis barbae; and pterygium, along with SMC based on a need for regular aid and attendance.

An August 2014 OUTPATIENT ROUTING SLIP reflects VA treatment in August 2014 and October 2014.  It is unclear whether the appointments referenced in August 2014 pertain to the August 2014 VA examinations, and a review of the Veteran's file does not reflect that VA records in October 2014 are associated with the file.  VA records are considered part of the record on appeal and in VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records are potentially probative and are deemed to be constructively of record, the records must be obtained and associated with the file.  

Lastly, the Board notes that the August 2014 rating decision denying entitlement to SMC based on a need for aid and attendance also reflects that increased ratings were denied for plantar fasciitis of the left and right foot.  Although the Veteran was notified of the denial of entitlement to SMC based on a need for aid and attendance in the August 2014 rating decision by letter dated that same month, the notice does not reference the denial of increased ratings for plantar fasciitis of the right and left foot.  As there is no indication that the Veteran was notified of the denial of increased ratings for plantar fasciitis in the August 2014 rating decision, on remand, the Veteran should be notified of such.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the denial of increased ratings for plantar fasciitis of the right foot and left foot in the August 2014 rating, and of his appellate rights.  

2.  Obtain complete VA treatment records that are not yet associated with the file.  

3.  After completion of the above, schedule the Veteran for a VA heart disease examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current heart disease had its onset during service or within one year after separation or is otherwise related to service, or is caused or aggravated by a service-connected disability, to include his psychiatric disorder and/or required medications.  

In rendering the opinion, the examiner must address relevant in-service findings, to include the January 1997 service treatment record reflecting cardiomegaly.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed must be provided. 

4.  The AOJ should also perform any additional development indicated. 

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

